Exhibit 10.1

Kura Oncology, Inc.

Executive Employment Agreement

for

James Basta

This Executive Employment Agreement (the “Agreement”), entered into between Kura
Oncology, Inc. (the “Company”) and James Basta (the “Executive”) (collectively,
the “Parties”), is effective as of November 4, 2019 (the “Effective Date”).

Whereas, the Company desires Executive to provide employment services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive will serve as the Chief Legal officer of the Company.
During the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

1.2Duties and Location.  Executive will perform such duties as are required by
the Company’s Chief Executive officer  to whom Executive will
report.  Executive’s primary office location will be the Company’s Cambridge,
Massachusetts office, or in such other office location in the greater Boston,
Massachusetts area determined by the Company (and, if Executive relocates to San
Diego, California, then Executive’s primary office location will thereafter be
in the Company’s San Diego office).  The Company reserves the right to
reasonably require Executive to perform Executive’s duties at places other than
Executive’s primary office location from time to time, and to require reasonable
business travel.  The Company may modify Executive’s job title and duties as it
deems necessary and appropriate in light of the Company’s needs and interests
from time to time.  

1.3Policies and Procedures.  The employment relationship between the Parties
will be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement will control.

 

--------------------------------------------------------------------------------

 

2.Compensation.

2.1Salary.  For services to be rendered hereunder, Executive will receive a base
salary at the rate of $390,000 per year (the “Base Salary”) payable in
installments in accordance with the Company’s regular payroll schedule.  

2.2Bonus.  Executive will be eligible for an annual discretionary bonus of up to
40% of Executive’s Base Salary (the “Annual Bonus”) beginning with the year
ending December 31, 2020.  Whether Executive receives an Annual Bonus for any
given year, and the amount of any such Annual Bonus, will be determined by the
Company’s Board of Directors (“Board”) in its sole discretion based upon the
Company’s and Executive’s achievement of objectives and milestones to be
determined on an annual basis by the Board.  Executive must remain an active
employee through the end of any given calendar year in order to earn an Annual
Bonus for that year and any such bonus will be paid prior to March 15 of the
year following the year in which such bonus was earned.  Executive will not be
eligible for, and will not earn, any Annual Bonus (including a prorated bonus)
if Executive’s employment terminates for any reason before the end of the
calendar year.

2.3Sign-On Bonus.  Within ten (10) days after the commencement of Executive’s
employment with the Company, the Company will pay the Executive a one-time
sign-on bonus of $100,000, less applicable deductions for employment taxes and
other required withholdings (the “Sign-On Bonus”).        

2.4Relocation Payment.  Pursuant to Section 1.2 above, Executive’s primary
office location shall be the Company’s office located in the greater Boston,
Massachusetts area but, in light of the Company’s organizational goals,
Executive and Executive’s family are encouraged to permanently relocate to the
San Diego, California area. Subject to Executive’s continuous employment and
Executive’s permanent relocation to the San Diego, California area within 24
months following the date on which Executive’s employment commences with the
Company, the completion of which shall be determined in the sole discretion of
the Chief Executive Officer, Executive shall receive a one-time relocation
payment of $100,000, less applicable deductions for employment taxes and other
required withholdings, payable within 30 days of the relocation (the “Relocation
Bonus”).  Notwithstanding the foregoing: (1) as a condition to Executive’s right
to receive a Relocation Bonus, within 10 calendar days of the date of
Executive’s relocation, Executive must provide evidence of such relocation
sufficient for the Company’s Chief Executive Officer to make a determination
that such relocation has occurred and when it occurred; (2) if Executive
completes his relocation before December 5 in a calendar year then the
Relocation Bonus will be paid in the year of the relocation; and (3) if
Executive completes his relocation on or after December 5 in a calendar year,
then the Relocation Bonus will be paid in the next subsequent calendar year.

2.5Equity.  Subject to the approval by the  Board, and as further consideration
for Executive’s employment, the Company shall grant Executive an option to
purchase 175,000 shares of the Company’s common stock (“Common Stock”) at a per
share exercise price equal to the closing sales price for the Common Stock on
the principal trading market for the Common Stock on the grant date of the
option (the “Option”).  The Option will be subject to the terms and conditions
of the Company’s Amended and Restated 2014 Equity

2.



 

 

 

 

--------------------------------------------------------------------------------

 

Incentive Plan (the “Plan”), and an option agreement between Company and
Executive.  The Option will be subject to vesting over a four (4) year period
according to the following schedule: 25% of the shares will vest as of the
one-year anniversary of the vesting commencement date and 1/48th of the shares
will vest monthly thereafter, so long as Executive remains in continuous service
with the Company through the applicable vesting dates.

3.Standard Company Benefits.  Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

4.Paid Time Off.  Executive will be entitled to accrue and use paid time off in
accordance with the terms of the Company’s paid time off policy and practices,
provided, however, that in no event will Executive’s paid time off accrual rate
be lower than four (4) weeks per year.

5.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

6.Termination of Employment; Severance.

6.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.  

6.2Termination Without Cause; Resignation for Good Reason.  

(a)Not in Connection with a Corporate Transaction.  In the event Executive’s
employment with the Company is terminated by the Company without Cause (other
than by reason of death or disability), or Executive resigns for Good Reason,
then provided such termination or resignation constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
the Separation from Service occurs more than 59 days prior to or 12 months after
the closing of a Corporate Transaction, the Company shall pay Executive’s base
salary and accrued and unused vacation benefits earned through the date of
termination, at the rate in effect at the time of termination, less standard
deductions and withholdings.  In addition, if Executive provides a signed
release of claims in a form reasonably satisfactory to the Company (the
“Release”) and allows such Release to become irrevocable and effective no later
than 60 days following Executive’s Separation from Service, and provided that
Executive remains in compliance with the terms of this Agreement, the Company
will provide Executive with the following severance benefits:

(i)A cash lump-sum payment in an amount equal to 12 months of Executive’s annual
base salary at the rate in effect on the effective date of Executive’s
Separation from Service, ignoring any decrease in base salary that forms the
basis for Good

3.



 

 

 

 

--------------------------------------------------------------------------------

 

Reason, less standard deductions and withholdings, payable on the 60th day
following Executive’s Separation from Service.

(ii)Provided Executive timely elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will reimburse Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) through the period
(the “COBRA Premium Period”) starting on the Executive’s Separation from Service
and ending on the earliest to occur of: (i) 12 months following Executive’s
Separation from Service; (ii) the date Executive becomes eligible for group
health insurance coverage through a new employer; or (iii) the date Executive
ceases to be eligible for COBRA continuation coverage for any reason.  In the
event Executive becomes covered under another employer's group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event.  It shall be
Executive’s obligation to complete the steps necessary to continue this coverage
under COBRA, to pay the required COBRA premiums, and to submit to the Company
sufficient documentation of such payments within sixty (60) days of making such
payments to obtain reimbursement from the Company pursuant to this paragraph.

(b)In Connection with a Corporate Transaction.  In the event Executive’s
employment with the Company is terminated by the Company without Cause (other
than by reason of death or disability), or Executive resigns for Good Reason,
and provided such termination or resignation constitutes a Separation from
Service and such the Separation from Service occurs within 59 days prior to, on
or within 12 months following the closing of a Corporate Transaction, the
Company shall pay Executive’s base salary and accrued and unused vacation
benefits earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings.  In addition, if
Executive provides a signed Release and allows such Release to become
irrevocable and effective no later than 60 days following Executive’s Separation
from Service, and provided that Executive remains in compliance with the terms
of this Agreement, the Company will provide Executive with the following
severance benefits:

(i)  A cash lump-sum payment in an amount equal to 12 months of Executive’s
annual base salary at the rate in effect on the effective date of Executive’s
Separation from Service, ignoring any decrease in base salary that forms the
basis for Good Reason, less standard deductions and withholdings, payable on the
60th day following Executive’s Separation from Service.

(ii)A cash lump-sum payment in an amount equal to the Executive’s full target
bonus amount for services to be performed during the year in which the Corporate
Transaction occurs, less standard deductions and withholdings, payable on the
60th day following Executive’s Separation from Service.

(iii)Provided Executive timely elects continued coverage under COBRA, the
Company will reimburse Executive’s COBRA premiums to continue Executive’s
coverage (including coverage for eligible dependents, if applicable) through the
COBRA Premium Period.  In the event Executive becomes covered under another
employer's group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Premium

4.



 

 

 

 

--------------------------------------------------------------------------------

 

Period, Executive must immediately notify the Company of such event.  It shall
be Executive’s obligation to complete the steps necessary to continue this
coverage under COBRA, to pay the required COBRA premiums, and to submit to the
Company sufficient documentation of such payments within sixty (60) days of
making such payments to obtain reimbursement from the Company pursuant to this
paragraph.  

 

(iv)One hundred percent of any equity held by Executive will be deemed vested
and exercisable (if applicable) as of Executive’s last day of employment,
provided, however, that with respect to any performance based vesting equity
awards held by Executive that have multiple vesting levels depending upon the
level of performance, such equity awards will vest at the target level.

(c)COBRA.  Notwithstanding Sections 6.2(a)(ii) and 6.2(b)(iii), if the Company
determines, in its sole discretion, that the Company cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company shall in lieu thereof pay Executive a taxable
cash amount, which payment shall be made regardless of whether the Executive or
the Executive’s qualifying family members elect COBRA continuation coverage (the
“Health Care Benefit Payment”).  The Health Care Benefit Payment shall be paid
in monthly installments during the COBRA Premium Period and shall be equal to
the amount that the Company otherwise would have paid to Executive for COBRA
insurance premiums (which amount shall be calculated based on the premium for
the first month of coverage), and shall be paid until the expiration of the
COBRA Premium Period, but determined without regard to whether or not the
Executive continues to be eligible for COBRA coverage.

6.3Resignation Without Good Reason; Termination for Cause; Death or
Disability.  If Executive resigns without Good Reason, or the Company terminates
Executive’s service for Cause, or upon a termination due to Executive’s death or
disability, then all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
Executive will not be entitled to any severance benefits under Section 6.2(a) or
Section 6.2(b).  

7.Section 280G.

7.1If any payment or benefit Executive would receive from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction shall

5.



 

 

 

 

--------------------------------------------------------------------------------

 

occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive.  If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata (the “Pro Rata Reduction Method”).  Notwithstanding the foregoing, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows:  (A) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest  economic benefit for
Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.

7.2In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, Executive agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax.  For the avoidance
of doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, Executive will have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

7.3Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Corporate Transaction shall perform
the foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Corporate Transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

7.4The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

8.Section 409A.  

8.1It is intended that all of the severance benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent

6.



 

 

 

 

--------------------------------------------------------------------------------

 

with those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Code
Section 409A.

8.2A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a Separation from Service and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of service” or like
terms will mean Separation from Service. If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a Separation from Service, such payment or benefit will be
made or provided at the date which is the earlier of (A) the expiration of the
six-month period measured from the date of such Separation from Service of
Executive, and (B) the date of Executive’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 8.2 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) will be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal payment dates specified for them herein.

8.3To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder will be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive, (B) any right to reimbursement or
in-kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year will in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

8.4For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period will be within the sole
discretion of the Company.  Notwithstanding any other provision of this
Agreement to the contrary, in no event will any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

9.Definitions.  

9.1“Cause” with respect to Executive means Executive has: (a) been convicted of
or pled guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; (b) participated in a fraud or act of dishonesty
against the Company; (c) materially breached any agreement between such
Executive and the Company or any written policy of the Company, and not cured
such breach within five days of the Company’s written notice of such breach; (d)
engaged in conduct that demonstrates gross unfitness to serve; or (e) engaged in
willful

7.



 

 

 

 

--------------------------------------------------------------------------------

 

misconduct or refused to comply with any lawful directive of the Company, and
not cured such noncompliance within five days of the Company’s written notice of
such noncompliance.

9.2“Code” means the Internal Revenue Code of 1986, as amended.

9.3 “Good Reason” will exist for Executive’s resignation from employment with
the Company if any of the following actions are taken by the Company without
Executive’s prior written consent:

(a)a material reduction in Executive’s base salary, unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees;

(b)a material reduction in Executive’s duties (including responsibilities and/or
authorities);

(c)a material reduction in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to an employee of the Company instead of the CEO;

(d)relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than 50 miles as compared to
Executive’s then-current principal place of employment immediately prior to such
relocation; or

(e)any other action or inaction that constitutes a material breach by the
Company of this Agreement or any agreement under which Executive provides
services.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within 30 days following the first occurrence
of the condition that Executive considers to constitute Good Reason describing
the condition and the Company fails to satisfactorily remedy such condition
within 30 days following such written notice, and (ii) the Executive terminates
employment within 90 days following the end of the period within which the
Company was entitled to remedy the condition constituting Good Reason but failed
to do so.

9.4“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)a sale, lease or other disposition of all or substantially all, as determined
by the Board in its sole discretion, of the consolidated assets of the Company
and its subsidiaries;

(b)a merger, consolidation, or similar transaction of the Company following
which such entity is not the surviving entity;

(c)a merger, consolidation or similar transaction of the Company following which
such entity is the surviving entity but the shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of

8.



 

 

 

 

--------------------------------------------------------------------------------

 

the merger consolidation or similar transaction into other property, whether in
the form of securities, cash or otherwise.

Notwithstanding the foregoing, the term Corporate Transaction will not include
(i) a sale of assets, merger or other transaction effected exclusively for the
purpose of changing the domicile of the Company, or (ii) the acquisition of
securities of the Company by an investor or any affiliate thereof that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities. In addition, to the extent required for
compliance with Code Section 409A, in no event will an event be deemed a
Corporate Transaction if such transaction is not also a “change in the ownership
or effective control of” the Company or “a change in the ownership of a
substantial portion of the assets of” the Company as determined under Treasury
Regulation Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

10.Proprietary Information Obligations.

10.1Confidential Information Agreement.  As a condition of employment, Executive
will execute and abide by the Company’s standard form of Proprietary Information
and Invention Assignment Agreement (the “Confidentiality Agreement”) and
Arbitration Agreement.

10.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment with the Company, except as expressly authorized by that
third party.  During Executive’s employment with the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.  

11.Outside Activities During Employment.  

11.1Non-Company Business.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during the term of Executive’s employment
with the Company undertake or engage in any employment, occupation or business
enterprise, other than ones in which Executive is a passive investor or as
permitted under Section 11.2.  Executive shall be entitled to serve on the board
of directors of such other companies as may be approved in advance by the Chief
Executive Officer, in each case, so long as Executive remain in compliance with
Section 11 and such service does not interfere with Executive’s duties under
this Agreement.  Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of
Executive’s duties hereunder.

11.2No Adverse Interests.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during the term of Executive’s employment
with the

9.



 

 

 

 

--------------------------------------------------------------------------------

 

Company acquire, assume or participate in, directly or indirectly, any position,
investment or interest known to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise, provided that this does not
prohibit Executive’s continued involvement in any existing investments or
ownership, for investment purposes only, of not more than 3% of the outstanding
stock of any company listed on a national securities exchange, or actively
traded in a national over-the-counter market.    

12.Non-Solicitation.  Executive agrees that during the period of employment with
the Company and for 12 months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, will be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Diego, California, conducted by JAMS, Inc.  (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses).  By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.  The
Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  The arbitrator will: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator will be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company will pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required of the Executive if
the dispute were decided in a court of law.  Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.  

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable

10.



 

 

 

 

--------------------------------------------------------------------------------

 

law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction to the
extent possible in keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it will not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which will not be withheld unreasonably.

14.8Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

[Remainder of this page intentionally left blank]




11.



 

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

 

 

 

KURA ONCOLOGY, INC.

 

 

 

 

By:

/s/ Troy E. Wilson

 

 

Name:

     Troy E. Wilson

 

Title:

     Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James Basta

 

 

 

James Basta

 

 

 

 

12.



 

 

 

 